Citation Nr: 1606537	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  15-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 20 percent rating for left shoulder supraspinatus tear with infraspinatus tendinopathy.

2.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 20 percent rating for radiculopathy, right lower extremity.

3.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 20 percent rating for radiculopathy, right upper extremity.

4.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 20 percent rating for radiculopathy, left upper extremity.

5.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 10 percent rating for radiculopathy, left lower extremity.

6.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 10 percent rating for left wrist strain.

7.  Entitlement to an effective date prior to May 9, 2013 for the assignment of a 10 percent rating for allergic rhinitis.

8.  Entitlement to an effective date prior to May 9, 2013 for entitlement to Dependents Educational Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989 and May 1991 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

In January 2016, the Board was notified that the appellant died in November 2015.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


